Case 1:20-cr-00684-LAK Document 16 Filed 03/23/21 Page 1of1
Case 1:20-cr-00684-LAK Document15 Filed 03/23/21 Page 1of1

 

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse

500 Pearl St.
New York, NY 10007

Re:

The Silvio J, Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

- March 23, 2021

 

 

! uspC SDNY
| DOCUMENT
'| ELECTRONICALLY. FILED 1]
“|, DOC it “

i DATE FILED: Sy 72 £24

ap
er a
———

    

 

 

United States v. Quiroz Peregrina, 20 Cr. 684 (LAK)

 

Dear Judge Kaplan:

The Government respectfully submits this letter, jointly on behalf of the parties, to request
a four-week adjournment of the conference scheduled for tomorrow, March 24, 2021, The parties
are finalizing a pretrial disposition and the Court previously referred any change-of-plea hearing
to Magistrate Court. The parties understand that, once a disposition is finalized, Magistrate Court
will need some time to schedule a proceeding.

The Government respectfully requests the exclusion of time under the Speedy Trial Act,
18 U.S.C. § 3161(h), through the adjourned date to permit a disposition to be finalized and a plea

to be entered. The defense consents.

CC
Jonathan Marvinny, Esq. (By ECF)

Respectfully submitted,

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

by: __/s/ Jun Xiang
Jun Xiang
Assistant United States Attorney
(212) 637-2289

Adjurned to v[rolz/ at

24

SO ORDE ky

f h
LEWIS A. KAPLAN, Usnjn /*/ \

  
 

 

‘Kees.

2%] /

 
